Name: 2008/872/EC: Council Decision of 18Ã November 2008 appointing two German alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2008-11-19

 19.11.2008 EN Official Journal of the European Union L 308/50 COUNCIL DECISION of 18 November 2008 appointing two German alternate members of the Committee of the Regions (2008/872/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal of the German Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) Two seats as alternate members of the Committee of the Regions have become vacant following the expiry of the mandates of Mr Stefan KRAXNER and Ms Ulrike KUHLO, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions as alternate members for the remainder of the current term of office, which runs until 25 January 2010:  Mr Roland HEINTZE, Mitglied der Hamburger BÃ ¼rgerschaft,  Mr Roland RIESE, Mitglied des NiedersÃ ¤chsischen Landtages. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 18 November 2008. For the Council The President M. BARNIER (1) OJ L 56, 25.2.2006, p. 75.